                 Case 3:20-cv-05909-JLR Document 23 Filed 12/28/20 Page 1 of 4




 1                                                 THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 8

 9   ALPHA VENTURE CAPITAL                     No. 3:20-cv-05909-JLR
     PARTNERS LP, CARACCIOLO
10   FAMILY TRUST, GREGORY A.                  ORDER ON JOINT STIPULATION
     GOULD, LAW OFFICES OF KENNETH             REGARDING EXTENSION OF JOINT
11   E. CHYTEN 401(k) PROFIT SHARING           STATUS REPORT DEADLINES
     PLAN, GAVIN MYERS, and MARTIN
12   PETERSON, derivatively on behalf of
     CYTODYN INC.,
13
                          Plaintiff,
14
            v.
15
     NADER Z. POURHASSAN,
16
                          Defendant,
17
           -and-
18
     CYTODYN INC., a Delaware Corporation
19
                          Nominal Defendant.
20

21

22

23

24

25

26
      ORDER ON JOINT STIPULATION
      REGARDING EXTENSION OF JOINT                                     Perkins Coie LLP
      STATUS REPORT DEADLINES                                1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
      (No. 3:20-cv-05909-JLR)
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
               Case 3:20-cv-05909-JLR Document 23 Filed 12/28/20 Page 2 of 4




 1          This matter comes before the Court on a Joint Stipulation Regarding Extension of Joint
 2   Status Report Deadlines (the “Stipulation”) filed by Defendant Nader Z. Pourhassan (“Dr.
 3   Pourhassan”) and stipulated to by all parties. Having considered the Stipulation and the pleadings
 4   of record herein, and being fully advised in the premises, now, therefore, it is hereby ORDERED
 5   as follows:
 6          The Stipulation is GRANTED, and
 7          The deadlines in the Order of Initial Scheduling Dates (ECF 20) are extended as follows:
 8                  Deadline for FRCP 26(f) Conference:                 3/12/21
 9                  Initial Disclosures Pursuant to FRCP 26(a)(1):      3/26/21
10                  Combined Joint Status Report and Discovery
11                  Plan as Required by FRCP 26(f) and Local
                    Civil Rule 26(f):                                   4/2/21
12

13

14

15

16          DATED this 28th day of December, 2020.
17

18

19

20
                                                A
                                                THE HONORABLE JAMES L. ROBART
21                                              UNITED STATES DISTRICT JUDGE
22

23

24

25

26
      ORDER ON JOINT STIPULATION
      REGARDING EXTENSION OF JOINT                                            Perkins Coie LLP
      STATUS REPORT DEADLINES                                         1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
      (No. 3:20-cv-05909-JLR) – 1
                                                                            Phone: 503.727.2000
                                                                             Fax: 503.727.2222
               Case 3:20-cv-05909-JLR Document 23 Filed 12/28/20 Page 3 of 4




 1   Presented By:
 2   By: s/ Kelly Ann Mennemeier                By: s/ Heidee Stoller
                                                Thomas R. Johnson, pro hac vice
 3        s/ Rylan L.S. Weythman
     Kelly Ann Mennemeier                       Heidee Stoller #44595
 4   Rylan L. S. Weythman                       Perkins Coie LLP
     FOSTER GARVEY PC                           1120 N.W. Couch Street, 10th Floor
 5   1111 3rd Avenue, Ste. 3000                 Portland, OR 97209-4128
     Seattle, WA 98101-3299                     Telephone: 503.727.2000
 6   Email: kelly.mennemeier@foster.com         Facsimile: 503.727.2222
     rylan.weythman@foster.com                  Email: TRJohnson@perkinscoie.com
 7                                                      HStoller@perkinscoie.com
     Mark D. Richardson                         Attorneys for Defendant Nader Z. Pourhassan
 8   LABATON SUCHAROW LLP
     300 Delaware Avenue, Ste. 1340
 9   Wilmington, DE 19801                       By: s/ Arian Colachis
     Email: mrichardson@labaton.com             Arian Colachis #31391
10
                                                CYTODYN INC.
11   Michael J. Maimone                         1111 Main Street, Ste. 660
     FAEGRE DRINKER BIDDLE & REATH              Vancouver, WA 98660
12   LLP
     222 Delaware Ave., Ste. 1410               Telephone: 360-980-8524
13   Wilmington, DE 19801                       Facsimile: 360-799-5954
     Email: Michael.maimone@faegredrinker.com   Email: acolachis@cytodyn.com
14
                                                Attorneys for Defendant CytoDyn Inc.
     Steven J. Purcell
15   PURCELL JULIE & LEFKOWITZ
     708 Third Avenue – 6th Floor
16   New York, NY 10017
     Email: spurcell@pjlfirm.com
17
     Attorneys for Plaintiffs
18

19

20

21

22

23

24

25

26
      [PROPOSED] ORDER ON JOINT
      STIPULATION REGARDING EXTENSION                                 Perkins Coie LLP
      OF JOINT STATUS REPORT DEADLINES                        1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
      (No. 3:20-cv-05909-JLR) – 2
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
               Case 3:20-cv-05909-JLR Document 23 Filed 12/28/20 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE
 2          I certify under penalty of perjury that on December 23, 2020, I electronically filed the

 3   foregoing [PROPOSED] ORDER ON JOINT STIPULATION REGARDING EXTENSION OF

 4   JOINT STATUS REPORT DEADLINES with the Clerk of the Court using the CM/ECF system,

 5   which will send notification of such filing to the following attorney(s) of record:

 6    Kelly Ann Mennemeier                              Mark D. Richardson
      Rylan L. S. Weythman                              LABATON SUCHAROW LLP
 7    FOSTER GARVEY PC                                  300 Delaware Avenue, Ste. 1340
      1111 3rd Avenue, Ste. 3000                        Wilmington, DE 19801
 8    Seattle, WA 98101-3299                            mrichardson@labaton.com
      kelly.mennemeier@foster.com
 9    rylan.weythman@foster.com

10    Attorneys for Plaintiff                           Attorneys for Plaintiff

11    Steven J. Purcell                                 Michael J. Maimone
      PURCELL JULIE & LEFKOWITZ                         FAEGRE DRINKER BIDDLE & REATH LLP
12    708 Third Avenue – 6th Floor                      222 Delaware Ave., Ste. 1410
      New York, NY 10017                                Wilmington, DE 19801
13    spurcell@pjlfirm.com                              Michael.maimone@faegredrinker.com

14    Attorneys for Plaintiff                           Attorneys for Plaintiff

15    Arian Colachis
      CYTODYN, INC.
16    1111 Main Street, Ste. 660
      Vancouver, WA 98660
17    acolachis@cytodyn.com

18    Attorneys for Defendant CytoDyn Inc.

19

20     DATED: December 23, 2020                           By: s/ Heidee Stoller
                                                          Thomas R. Johnson, pro hac vice
21                                                        Heidee Stoller #44595
                                                          Perkins Coie LLP
22                                                        1120 N.W. Couch Street, 10th Floor
                                                          Portland, OR 97209-4128
23                                                        Telephone: 503.727.2000
                                                          Facsimile: 503.727.2222
24                                                        Email: TRJohnson@perkinscoie.com
                                                                  HStoller@perkinscoie.com
25
                                                         Attorneys for Defendant Nader Z. Pourhassan
26

      CERTIFICATE OF SERVICE                                                      Perkins Coie LLP
      (No. 3:20-cv-05909-JLR) – 1                                       1120 N.W. Couch Street, 10th Floor
                                                                            Portland, OR 97209-4128
                                                                              Phone: 503.727.2000
                                                                               Fax: 503.727.2222
